                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

REGINALD BROWN,
#687818,

       Petitioner,                                           Civil Action No. 19-CV-12272

vs.                                                          HON. BERNARD A. FRIEDMAN

WILLIS CHAPMAN,

      Respondent.
____________________/

OPINION AND ORDER DENYING PETITIONER’S APPLICATION FOR A WRIT OF
HABEAS CORPUS, DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY,
         AND GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

               Petitioner in this matter seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

In his pro se application, petitioner challenges his conviction for two counts of first-degree

premeditated murder, Mich. Comp. Laws § 750.316(1)(a); two counts of torture, Mich. Comp. Laws

§ 750.85; two counts of unlawful imprisonment, Mich. Comp. Laws § 750.349b; and two counts of

felony-firearm, Mich. Comp. Laws § 750.227b. For the reasons stated below, the Court shall deny

petitioner’s application.

I. Background

               Petitioner was convicted following a trial in which he was tried jointly, but with two

separate juries, with co-defendants Jeremy Dewayne Brown, Brandon Lewis Cain, and Brian

Christopher Lee. The relevant facts of the case, as recited by the Michigan Court of Appeals, are

as follows:

               Defendants' convictions arise from the abduction, torture, and murder
               of best friends, 18-year-old Abreeya Brown (Brown) and 21-year-old
               Ashley Conaway, after they refused to discontinue the prosecution of
defendants Cain and Lee for a separate shooting incident weeks
earlier. Brown and Conaway were abducted on the evening of
February 28, 2012. They were placed in the trunk of a vehicle and, for
a short while, were able to use their cell phones to communicate with
friends and family members from their location in the trunk, but they
were not seen or heard from afterward. On March 24, 2012, the police
found the victims' bodies buried in shallow graves in Eliza Howell
Park. Autopsies revealed that each victim had been shot in the head
at close range.

                              *    *   *

Brown's stepfather, Major Chapman, testified that while Brown was
dragged to the trunk of a car, Cain fired shots at their home.

                              *    *   *

After the Cain/Lee jury was empaneled, [co-defendant Miguel]
Rodriguez pleaded guilty to two counts of second-degree murder and
agreed to testify truthfully on behalf of the prosecution.

                              *    *   *

Toward the end of trial, however, the prosecutor interviewed
Rodriguez and informed the trial court that she suspected that he
intended to perjure himself because his plea allocution differed from
his interview statements regarding whether he knew the victims were
in the trunk and whether he saw Lee walking toward Eliza Howell
Park with a victim. The prosecutor urged the trial court to treat
Rodriguez as an unavailable witness, reasoning that she could not call
a witness to testify who she knew intended to perjure himself. She
noted, however, that the prosecution had not yet decided whether to
withdraw Rodriguez's plea because of his failure to fulfill the
obligation to testify truthfully.

The trial court ruled that good cause had been shown to treat
Rodriguez as an unavailable witness and denied defendants' motions
for a mistrial. R. Brown's attorney also later noted on the record that,
even though the prosecutor declined to call Rodriguez to testify, his
client wanted to call him. But then Rodriguez asserted his Fifth
Amendment privilege and the trial court ruled that no one could call
Rodriguez as a witness.



                                   2
                                            *    *   *

              Some of the prosecutor's argument about Rodriguez was cumulative.
              For example, even without Rodriguez's testimony, other evidence
              established that Tristan Cash transported Rodriguez that night to
              various scenes of the crimes and that Rodriguez purchased shovels
              and gas for defendants, which the jury could infer were used to bury
              the victims and burn the car used to kidnap them.

                                            *    *   *

              Moreover, in light of the overwhelming evidence against R. Brown,
              any additional promises that Rodriguez would further implicate him
              were not outcome determinative. The text messages between R.
              Brown and J. Brown establish their plan of "hittin' that lick," which
              required a gun and a car. The very next day, R. Brown's cell phone
              placed him in the Hamtramck neighborhood at the time of the
              kidnapping and shooting at Chapman's home. From R. Brown's
              subsequent statement that he "almost got [his] f* *kin' head blown
              off," the jury could infer that he was involved in the crossfire between
              Cain and Chapman. After the kidnapping, the victims reported that
              they were inside a silver Chrysler Sebring and R. Brown was seen
              driving a green or gray Chrysler Sebring that night. In addition,
              cellular phone tower usage immediately after the kidnapping showed
              R. Brown's phone was moving in the same direction as the victims'
              phones. The victims were shot and buried in Eliza Howell Park and
              the jury could infer that R. Brown shot them and dug their graves
              because he arrived at Raymon's nearby house later, covered in mud,
              with a gun he needed to clean and bullets he wanted to dispose of. He
              also carried one of the victim's purses. When Rodriguez joined him
              at Raymon's house, R. Brown requested a gas can filled with gas. The
              silver Chrysler Sebring was parked on Bramell Street at the time. Just
              after R. Brown left the home, emergency vehicles responded to
              Bramell Street to control a fire involving a silver Chrysler; a gas can
              sat nearby. In the aftermath of the kidnapping and murders, R. Brown
              texted demands to be paid to Rodriguez, inquired what [Jasmine]
              Richbow saw and what should be done to her, and threatened to kill
              Cash for being a "snitch." Given these facts linking R. Brown to the
              crimes, any mention of Rodriguez's proposed testimony about his
              involvement in the crimes did not affect R. Brown's right to a fair
              trial.

People v. Brown, No. 314341, 2016 WL 146029, at * 1, 8, 10, 13, 16 (Mich. Ct. App. Jan. 12, 2016)


                                                 3
(footnotes omitted).

               Petitioner’s conviction was affirmed on appeal, although the case was remand to

correct the sentence. See id. at *23. Petitioner filed a post-conviction motion for relief from

judgment, which was denied. People v. Brown, No. 12-05176-03 (Wayne Cty. Cir. Ct., Oct. 2,

2017). The Michigan appellate courts denied leave to appeal. People v. Brown, No. 342694 (Mich.

Ct. App. Sept. 11, 2018); lv. den. 925 N.W. 2d 865 (Mich. 2019).

               Petitioner seeks habeas relief on the following grounds:

               I. Did the Michigan Court of Appeals' denial result in a decision that
               was contrary to Crawford v Washington, where he was deprived of
               his Sixth Amendment right to confrontation and cross-examination
               of Miguel Rodriguez after the prosecution had informed the jury what
               his testimony would consist of, also did the court's decision result in
               a decision that was based on an unreasonable determination of the
               fact, where the prosecution withheld an exculpatory statement by
               Miguel Rodriguez in violation of Petitioner's Fourteenth Amendment
               right to due process and Brady?

               II. Did the court denial result in a decision that was contrary to Evitts
               v. Lucey, where Petitioner was deprived of his constitutional right to
               due process under the Sixth Amendment of the U.S. Constitution
               where the state lower courts committed error due to their failure to
               produce the transcripts or review the record of the Walker hearing
               and/or failure to make any attempt to reconstruct the Walker hearing
               transcripts?

               III. Is the Petitioner entitled to a new trial where he was denied his
               fundamental right to a fair trial as guaranteed under the Sixth and
               Fourteenth Amendment of the U.S. Constitution where the prosecutor
               knowingly elicited false testimony evidence from Jasmine Richbow?

               IV. Did the state court decision result in a decision that was contrary
               to Brady v Maryland where Petitioner was deprived of his right to
               Brady violating his Sixth and Fourteenth Amendment rights to due
               process and a fair trial under the United States Constitution where the
               prosecutor suppressed Abreeya Brown's purse?



                                                  4
             V. Did the state courts decision result in a decision that was contrary
             to Strickland v Washington where Petitioner was deprived of his
             Sixth Amendment right to effective assistance of counsel and
             Fourteenth Amendment right to due process under the United States
             Constitution where the prosecution case relied solely on the testimony
             of the witnesses [and] counsel's complete failure to conduct pretrial
             preparatory investigative interviews of any of the prosecution's
             witnesses constructively deprived the Petitioner of his rights since
             counsel's failure to investigate was incomplete his inability to subject
             the prosecution's case to any meaningful adversarial testing was also
             incomplete?

             VI. The court denial result in a decision that was contrary to
             Washington v Texas, where Petitioner was deprived of his
             constitutional right to the compulsory process for obtaining a witness
             in his defense and a fair trial under the Sixth and Fourteenth
             Amendment of the United States Constitution where the trial court
             ruled Petitioner could not call Miguel Rodriguez to testify?

             VII. Did the state court's decision result in a decision contrary to
             Strickland v Washington where Petitioner deprived of his Sixth
             Amendment rights to effective assistance of appellate counsel and
             Fourteenth Amendment right to due process under the United States
             Constitution where appellate counsel failed to raise in a proper
             post-trial motion or on first appeal obvious defects in the trial process
             that would guaranteed reversal for Petitioner?

II. Legal Standards

             28 U.S.C. § 2254(d), imposes the following standard of review for habeas cases:

             An application for a writ of habeas corpus on behalf of a person in
             custody pursuant to the judgment of a State court shall not be granted
             with respect to any claim that was adjudicated on the merits in State
             court proceedings unless the adjudication of the claim-

             (1)    resulted in a decision that was contrary to, or involved an
             unreasonable application of, clearly established Federal law, as
             determined by the Supreme Court of the United States; or

             (2)     resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented in the
             State court proceeding.


                                                5
       A decision of a state court is “contrary to” clearly established federal law if the state court

arrives at a conclusion opposite to that reached by the Supreme Court on a question of law or if the

state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable

application” occurs when “a state court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the relevant state-court decision

applied clearly established federal law erroneously or incorrectly.” Id. at 410-11. “[A] state court’s

determination that a claim lacks merit precludes federal habeas relief so long as ‘fairminded jurists

could disagree’ on the correctness of the state court's decision.” Harrington v. Richter, 562 U.S. 86,

101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

III. Discussion

A. Claims 1, 4, and 6: Confrontation Clause, Brady and Compulsory Process Claims

               In his first claim, petitioner contends that his Sixth Amendment right to confrontation

was

               violated when the prosecutor decided not to call co-defendant Miguel
               Rodriguez as a witness for the prosecution after stating in her opening
               argument that she would call Rodriguez to testify and that he would
               offer incriminating testimony against petitioner. Petitioner also
               claims that the prosecutor violated the dictates of Brady v. Maryland,
               supra, by failing to call Rodriguez as a witness after he recanted his
               original incriminating statements.

The Sixth Amendment guarantees a defendant the right to confront witnesses and to have

compulsory process for witnesses favorable to him. However, the Sixth Amendment does not

require the prosecution to call every witness who is competent to testify. United States v. Moore, 954


                                                  6
F.2d 379, 381 (6th Cir. 1992); Whittaker v. Lafler, 639 F. Supp. 2d 818, 825 (E.D. Mich. 2009). Nor

does the right to confrontation impose a duty upon the prosecution to call a particular witness.

United States v. Bryant, 461 F.2d 912, 916 (6th Cir. 1972). The Confrontation Clause “is not a

guarantee that the prosecution will call all the witnesses it has against the defendant.” United States

v. Morgan, 757 F.2d 1074, 1076 (10th Cir. 1985). In Cooper v. California, 386 U.S. 58, 62 n.2

(1967), the Supreme Court found a habeas petitioner’s contention that he was deprived of his right

to confrontation because the state did not produce an informant to testify against him to be

“absolutely devoid of merit.” Therefore, the Sixth Amendment right to confrontation “does not

come into play where a potential witness neither testifies nor provides evidence at trial.” United

States v. Porter, 764 F.2d 1, 9 (1st Cir. 1985).

                To the extent that petitioner claims that the prosecutor’s opening statements violated

his right to confrontation, he is not be entitled to habeas relief. In Bruton v. United States, 391 U.S.

123, 127-28 (1968), the Supreme Court held that the Sixth Amendment right to confrontation is

violated when a co-defendant's incriminating confession is admitted at a joint trial and the

co-defendant does not take the stand. “[B]ecause it is premised on the Confrontation Clause, the

Bruton rule, like the Confrontation Clause itself, does not apply to nontestimonial statements.” U.S.

v. Johnson, 581 F. 3d 320, 326 (6th Cir. 2009).

                The prosecutor’s opening statement does does not fall within the scope of Bruton

because the remark was “not testimonial evidence because it was made by counsel.” United States

v. Crowe, 614 F. App’x 303, 307 (6th Cir. 2015). See also United States v. Wilson, 605 F.3d 985,

1017 (D.C. Cir. 2010) (declining to apply Bruton because “[t]he opening statement and closing

argument made by [counsel] neither were admitted into evidence nor were they testimony”). The


                                                   7
jury in petitioner’s case was instructed that the attorneys’ arguments were not evidence, Tr. 12/7/12,

p. 50, ECF No. 8-29, PageID. 4002, thus, there was no Bruton violation. Crowe, 614 F. App’x at

307.

               Petitioner further argues in his first claim that the prosecutor withheld potentially

exculpatory information revealed during Rodriguez’s interview. The Michigan Court of Appeals

rejected petitioner’s claim:

               In this case, after the prosecutor interviewed Rodriguez and declined
               to call him to testify because she anticipated that he would perjure
               himself, Rodriguez asserted his Fifth Amendment right to silence and
               the trial court ruled that he could not be called as a witness at trial.
               Therefore, even assuming that the prosecutor possessed and
               suppressed evidence favorable to defendants, the outcome of the trial
               would not have been different because Rodriguez’s testimony could
               not have been presented. Therefore, any alleged suppression of
               evidence would not require reversal.

Brown, 2016 WL 146029, at *17 (internal citation omitted).

               In Brady the Supreme Court held that “the suppression by the prosecution of evidence

favorable to an accused upon request violates due process where the evidence is material either to

guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” Brady v.

Maryland, 373 U.S. 83, 87 (1963). Evidence is material only if there is a reasonable probability that,

had the evidence been disclosed to the defense, the result of the proceeding would have been

different. A “reasonable probability is a probability sufficient to undermine confidence in the

outcome.” United States v. Bagley, 473 U.S. 667, 683 (1985). Further, “[t]here are three

components of a true Brady violation: The evidence at issue must be favorable to the accused, either

because it is exculpatory, or because it is impeaching; that evidence must have been suppressed by

the State, either willfully or inadvertently; and prejudice must have ensued.” Strickler v. Greene,


                                                  8
527 U.S. 263, 281-82 (1999). The Sixth Circuit has noted that

                [p]rejudice (or materiality) in the Brady context is a difficult test to
                meet: the Supreme Court in Strickler required that there must be a
                “reasonable probability that the jury would have returned a different
                verdict”; if the defendant would still have been convicted based on
                evidence not affected by the suppressed material, the conviction must
                stand.

Jamison v. Collins, 291 F.3d 380, 388 (6th Cir. 2002), as amended on denial of reh'g (July 11, 2002).

                In the present case, the Michigan Court of Appeals reasonably rejected petitioner’s

Brady claim. Because Rodriguez exercised his Fifth Amendment right not to testify, petitioner failed

to show that the outcome of the trial would have been different. Petitioner is not entitled to relief

on his first claim.

                In his fourth claim, petitioner argues that the prosecutor suppressed evidence that the

police recovered Abreeya Brown’s purse at the scene of the kidnapping. Petitioner claims that this

evidence would have impeached Jasmine Richbow’s testimony that she had seen petitioner and his

brother in possession of Abreeya Brown’s purse on Brammell Street.

                Petitioner it not entitled to habeas relief on this claim because it was disclosed at trial

that the police recovered Abreeya Brown's purse from the scene of the kidnapping. Brittany

Chapman testified that the police recovered the purse from the crime scene, Tr. 11/19/12, p. 84; ECF

No. 8-20, PageID. 2500, and “Brady generally does not apply to delayed disclosure of exculpatory

information, but only to a complete failure to disclose.” United States v. Davis, 306 F.3d 398, 421

(6th Cir. 2002) (citation omitted). “If previously undisclosed evidence is disclosed . . . during trial,

no Brady violation occurs unless the defendant has been prejudiced by the delay in disclosure.”

United States v. Word, 806 F.2d 658, 665 (6th Cir. 1986). As the Sixth Circuit has noted, “The



                                                    9
Supreme Court [has] rejected the claim that the duty to disclose hinges on the usefulness of the

material to pretrial preparation. Such a standard would ‘necessarily encompass incriminating

evidence as well as exculpatory evidence, since knowledge of the prosecutor's entire case would

always be useful in planning the defense.’” United States v. Bencs, 28 F.3d 555, 561 n.5 (6th Cir.

1994). Petitioner has not shown how he was prejudiced by the delayed disclosure of the purse

evidence. He is not entitled to relief on his fourth claim.

               In his sixth claim, petitioner argues that his right to compulsory process was violated

when the trial judge did not compel Rodriguez to testify on petitioner’s behalf. As noted above, the

prosecutor intended to call Rodriguez but then decided not to do so because she suspected he

intended to perjure himself. For this reason, the trial judge declared Rodriguez to be an unavailable

witness. Rodriguez’s attorney indicated that Rodriguez would invoke his Fifth Amendment privilege

against self-incrimination and decline to testify in any event. Under these circumstances, petitioner’s

right to present a defense plainly was not violated, as no Supreme Court precedent required the trial

judge to overrule Rodriguez’s right to remain silent. To the contrary, the Sixth Circuit has held that

“[a] defendants right to force a witness to testify must yield to that witness’ assertion of his Fifth

Amendment privilege against self incrimination, where it is grounded on a reasonable fear of danger

of prosecution.” United States v. Gaitan-Acevedo, 148 F.3d 577, 588 (6th Cir. 1998) (internal

quotation marks and citation omitted). As Rodriguez was a co-defendant in this case, his fear of

incriminating himself while testifying about this incident was plainly reasonable.

B. Claim 2: Petitioner’s Transcript Claim

               In his second claim, petitioner argues that his due process rights were violated

because the trial court did not transcribe an evidentiary hearing regarding the admissibility of a


                                                  10
police interview with petitioner. Such a hearing, known in Michigan as a Walker hearing, is an

opportunity for a defendant to challenge the admissibility of his statement to the police. See People

v. Walker, 132 N.W.2d 87 (Mich. 1965).

               The Sixth Circuit has stated that “federal habeas relief based on a missing transcript

will only be granted where the petitioner can show prejudice.” Scott v. Elo, 302 F.3d 598, 604 (6th

Cir. 2002) (citing Bransford v. Brown, 806 F.2d 83, 86 (6th Cir. 1986)). Although the Sixth Circuit

has recognized the difficulty in demonstrating prejudice where the transcripts are missing, a habeas

petitioner must nonetheless “present something more than gross speculation that the transcripts were

requisite to a fair appeal.” Bransford, 806 F.2d at 86.

               Petitioner has failed to show that he was prejudiced by the alleged failure to transcribe

the Walker hearing. Officer Parra testified at trial that he asked petitioner three things of relevance:

(1) whether petitioner knew Cain and/or Lee (he said he did not); (2) whether petitioner knew

Abreeya Brown and/or Ashley Conaway (he said he did not); and (3) if petitioner would provide his

phone number (he did) . Tr. 11/20/12, pp. 151-52, 168, ECF No. 8-21, PageID. 2771-72, 2788. In

light of the overwhelming evidence against petitioner, this evidence did not have a substantial and

injurious effect on the verdict, thus, petitioner is unable to show that he was prejudiced by the

alleged failure to transcribe the Walker hearing. Petitioner is not entitled to relief on this claim.

C. Petitioner’s Remaining Claims are Procedurally Defaulted

               Respondent contends that petitioner’s remaining claims are procedurally defaulted

because petitioner raised these claims for the first time in his post-conviction motion and failed to

show cause and prejudice for failing to raise these claims in his appeal of right, as required by MCR

6.508(D)(3).


                                                  11
               The Supreme Court has stated:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an independent and adequate state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause for the default and actual
               prejudice as a result of the alleged violation of federal law, or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722, 750 (1991). If petitioner fails to show cause for his procedural

default, it is unnecessary for the court to reach the prejudice issue. Smith v. Murray, 477 U.S. 527,

533 (1986). However, in an extraordinary case, where a constitutional error has probably resulted

in the conviction of one who is actually innocent, a federal court may consider the constitutional

claims presented even in the absence of a showing of cause for procedural default. Murray v.

Carrier, 477 U.S. 478, 479-80 (1986). However, to be credible, such a claim of innocence requires

that petitioner support the allegations of constitutional error with new, reliable evidence that was not

presented at trial. Schlup v. Delo, 513 U.S. 298, 324 (1995).

               Further, the Supreme Court has noted that “a procedural default does not bar

consideration of a federal claim on either direct or habeas review unless the last state court rendering

a judgment in the case clearly and expressly states that its judgment rests on the procedural bar."

Harris v. Reed, 489 U.S. 255, 263 (1989). If the last state court judgment contains no reasoning, but

simply affirms the conviction in a standard order, the federal habeas court must look to the last

reasoned state court judgment rejecting the federal claim and apply a presumption that later

unexplained orders upholding the judgment or rejecting the same claim rested upon the same ground.

Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).

               The Michigan Supreme Court rejected petitioner's post-conviction appeal on the


                                                  12
ground that “the defendant has failed to meet the burden of establishing entitlement to relief under

MCR 6.508(D).” People v. Brown, 925 N.W.2d 865 (Mich. 2019). The Michigan Court of Appeals

denied petitioner’s post-conviction appeal in a form order “because the defendant failed to establish

that the trial court erred in denying the motion for relief from judgment.” People v. Brown, No.

342694 (Mich. Ct. App. Sept. 11, 2018). These orders, however, did not refer to subsection (D)(3),

nor did they mention petitioner’s failure to raise his claims on his direct appeal as their rationale for

rejecting his post-conviction appeals. “Because the form orders in this case citing Rule 6.508(D) are

ambiguous as to whether they refer to procedural default or denial of relief on the merits, the orders

are unexplained. We must therefore look to the last reasoned state court opinion to determine the

basis for the state court's rejection of [petitioner’s] claim.” Guilmette v. Howes, 624 F.3d 286, 291

(6th Cir. 2010).

                In rejecting petitioner’s post-conviction claims, the Wayne County Circuit Court

indicated that petitioner was not entitled to relief because he failed to show cause and prejudice for

failing to raise the issues on his direct appeal, as required by MCR 6.508(D)(3). People v. Brown,

No. 12-05176-03, at *12 (Wayne Cty. Cir. Ct., Oct. 2, 2017).           Because the trial court denied

petitioner post-conviction relief based on the procedural grounds stated in MCR 6.508(D)(3),

petitioner’s claims are procedurally defaulted pursuant to that rule. See Ivory v. Jackson, 509 F.3d

284, 292-93 (6th Cir. 2007).

                Petitioner contends that his post-conviction claims are nonetheless preserved for

habeas review because his appellate counsel was ineffective. Petitioner has made no such showing.

Strategic and tactical choices regarding which issues to pursue on appeal are “properly left to the

sound professional judgment of counsel.” United States v. Perry, 908 F.2d 56, 59 (6th Cir. 1990).


                                                   13
“Th[e] process of winnowing out weaker arguments on appeal and focusing on those more likely to

prevail, far from being evidence of incompetence, is the hallmark of effective appellate advocacy.”

Smith v. Murray, 477 U.S. 527, 536 (1986) (internal quotation marks and citation omitted).

“Generally, only when ignored issues are clearly stronger than those presented will the presumption

of effective assistance of appellate counsel be overcome.” Monzo v. Edwards, 281 F.3d 568, 579

(6th Cir. 2002).

                Petitioner has failed to show that appellate counsel’s performance fell outside the

wide range of professionally competent assistance by omitting the claims that petitioner raised for

the first time in his post-conviction motion for relief from judgment. Appellate counsel filed a thirty-

page appellate brief which raised three claims. Petitioner has not shown that appellate counsel’s

strategy in presenting these three claims and not raising others was deficient or unreasonable.

Moreover, for the reasons stated by the Assistant Michigan Attorney General in his answer to this

petition, none of the claims raised by petitioner in his post-conviction motion were “dead bang

winners.” Because the defaulted claims are not “dead bang winners,” petitioner has failed to

establish cause for his procedural default of failing to raise these claims on direct review. See

McMeans v. Brigano, 228 F.3d 674, 682-83 (6th Cir. 2000).

                In the present case, because petitioner has not demonstrated any cause for the

procedural default of his third and fifth claims, it is unnecessary to reach the prejudice issue. See

Smith, 477 U.S. at 533; Rowls v. Jamrog, 193 F. Supp. 2d 1016, 1026 (E.D. Mich. 2002).

IV. Conclusion

                For the reasons stated above, the Court shall deny petitioner’s application for a writ

of habeas corpus. The Court shall also decline to issue a certificate of appealability, as petitioner has


                                                   14
failed to make a substantial showing of the denial of a constitutional right. See 28 U.S.C. §

2253(c)(2). However, although jurists of reason would not debate this Court's resolution of

petitioner's claims, the issues are not frivolous; therefore, an appeal could be taken in good faith and

petitioner may proceed in forma pauperis on appeal. See Foster v. Ludwick, 208 F. Supp. 2d 750,

765 (E.D. Mich. 2002). Accordingly,



               IT IS ORDERED that petitioner’s application for writ of habeas corpus is denied.



               IT IS FURTHER ORDERED that no certificate of appealability shall issue.



               IT IS FURTHER ORDERED that petitioner may proceed on appeal in forma

pauperis.



                                               s/Bernard A. Friedman
                                               BERNARD A. FRIEDMAN
                                               SENIOR UNITED STATES DISTRICT JUDGE
Dated: March 24, 2020
       Detroit, Michigan




                                                  15
